WATHEN, Chief Justice,
with whom COLLINS, Justice, joins, dissenting.
I respectfully dissent. I agree with the Court that the joint 4will and the agreement provide a proper basis for imposing a trust on the deeded property. In order to prevent unfairness, we provide an equitable remedy and construe the agreement as binding the property but not the testator. Brickley v. Leonard, 129 Me. 94, 98, 149 A. 833 (1930). I do not agree, however, that the agreement invalidates the later will signed by Anna D. McKusick in 1991.4 If she acquired property from a source independent of her husband, that property would not necessarily be subject to the equitable trust and could pass under her later will. In the present case, we do not know whether there is other property, nor do we know its source. The 1991 will should have been admitted to probate so *43that the extent of her estate could be developed.

.The Probate Code limits the methods of proving contracts concerning succession (18-A M.R.S.A. § 2-701 (1981)), but it does not address the effect of such a contract or any means of enforcement other than that previously described in Brickley.